Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 1 of 83




                               EXHIBIT 20
•   Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 2 of 83




                             DECLARATION OF ED HORNER

      Pursuant to 28 U .S.C. Section 1746, tht: undersigned states as follows:

              l.     My name is Ed Horner. l am over twenty-one years of age and have personal

       knowledge of the matters set fmth herein. l work as an investigator for a company by the name

       of Reehl Investigations, LLC ("R.eehl") located in Marlton, New Jersey.

              2.      On November 21, 2019, at the request of a client of Reeh!, l attended an

       investment seminar hosted by A Better Financial Plan in King of Prussia, Pennsylvania, and

       made a video and audio recording of the event. l saved the audio file recording for the entire

       presentation as the following files:


              a.      MOV10005.mp4

               b.     MOV10006.mp4

              c.      MOVI0007.mp4

               d.     MOVI0008.mp4

               e.      MOVI0009 .mp4

               f.      MOVI0010.mp4

               g.      MOVI0011.mp4

               h.      MOVI0012.rnp

               1.      MOVI0013.mp4

              J.       MOVI0014.mp4

       A true and correct copy of the recordings I made listed above is attached hereto as Exhibit "A."

               3•      Also attached hereto, as Exhibit "B," is a true and correct copy of a docurnent I

       prepared concerning the event and the recording I made that evening. I noticed that at least 300

       people attended this event.
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 3 of 83




          4.      I obtained marketing materials that were distributed at the investment seminar. A

   tme and correct copy of the matetia!s I received are attached hereto as Exhibit ·'C."'



   l declare under penalty of petjury that the foregoing is true, conect, and made in

   good faith.



   Executed on this   ZO     day of   -.JJf--     2020.       ~
                                                          ~~a.,---;;;.>,._·
                                                                          _____ "
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 4 of 83




                                                                           1

     1    THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION

     2

     3    In the Matter of:

     4                                         File No. FL-04188-A

     5    UNITED FIDELIS GROUP                 AMENDED 7-13-2020

     6

     7    SUBJECT:    November 21, 2019 Solicitation Event

     8    Videos MOVI0005.mp4 through MOVI0014.mp4

     9    PAGES:      1 through 77

    10

    11

    12

    13

    14

    15

    16                      AUDIO TRANSCRIPTION

    17

    18

    19

    20

    21

    22

    23

    24                 Diversified Reporting Services, Inc.          EXHIBIT

    25                        (202) 467-9200                           A


                     [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 5 of 83


                                                                           2

  1                        C O N T E N T S

  2

  3    VIDEO FILE:                                       PAGE:

  4    MOVI0005.mp4                                         3

  5     MOVI0006.mp4                                        4


  6     MOVI0007.mp4                                       16

  7     MOVI0008. mp4                                      26

  8     MOVI0009.mp4                                       37

  9     MOVI0010.mp4                                       39

 10     MOVI0011.mp4                                       45

 11     MOVI0012.mp4                                       54

 12     MOVI0013.mp4                                       56

 13     MOVI0014.mp4                                       69

 14

 15

 16

 17

 18

 19

 20

  21

  22

  23

  24

  25



                [6/16/2020) Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 6 of 83


                                                                           3

  1                        P R O C E E D I N G S

  2    Video File:   MOVI0005.mp4

  3               (Brief video, ~9 seconds in length,

  4     showing a formal dinner setting, with multiple

  5     inaudible conversations in the backdrop.   No

  6     clear conversation is audible.)

  7               ( End of video. )

  8                               * * * * *
  9


 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24


 25



                [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 7 of 83


                                                                             4

  1    Video File:      MOVI0006.mp4

  2               FEMALE PARTICIPANT:        I want to (inaudible) our

  3    whole presentation up here.         Come on, I just want to

  4     (inaudible)    --

  5               MALE PARTICIPANT:        So rule number one of

  6     speaking in front of (inaudible) --

   7              FEMALE PARTICIPANT:        I'm going to keep going.

   8    So years ago, my brother, we did (inaudible) four people

   9    showed up, and I would go where I would get in trouble,

 10     still get in trouble, and now see all you here tonight,

 11     I'm very excited.      We're about to hand out a million

 12     dollars to investors who had faith in my brother or took

 13     a chance in our investments.

 14               For those of you who don't know me, he is the

 15     hardest working, most passionate man              and funny --

 16     that you'll ever meet.        And I love him.

 17               So he keeps my on my toes.         So everyone I'd

 18     like you to welcome my brother Dean (inaudible.)

  19                  (Applause.)

  20              FEMALE PARTICIPANT:        And I didn't even cry.

  21    And I didn't even cry.

  22              MR. VAGNOZZI:        Thank you.   Dana is the

  23    gatekeeper to the office, as you may know (inaudible)

  24    I'll show the picture in a second, Dana.

  25              DANA:      Thank you.     (Applause.)



                [6/16/2020]         Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 8 of 83


                                                                            5

  1                 MR. VAGNOZZI:      (Inaudible) my slide advancer

  2    here.      I'm sorry.   Probably in my pocket.    I guess I put

  3    it (inaudible) this is like 10 years ago.         This is like

  4    the beginning.

  5                  I eat -- I've eaten more steak at Ruth Chris,

  6    right?     And we had, you know, modest beginnings. But now

  7    we've put 200 people in a room.

  8                  Who is here for the million bucks?     Or who is

  9    here for the free meal?         Or a combination of both?     All

 10     right.

 11                  So show of hands, who is not a client?        Not a

 12     client?     Excellent, excellent.

 13                  Where is Dave Stovaditch (ph)?

 14                  MR. STOVADITCH:     Right here.

 15                  MR. VAGNOZZI:     There he is (inaudible).      This

 16     guy is the top dog for KYW News Radio.         What do you

 17     think?     And you're all here because of this man?

 18     Where's Tom?     Tom Humphrey?

 19                  MR. HUMPHREY:     Right here.

 20                  MR. VAGNOZZI:     There you go.   And Tom is

 21     (inaudible).     Our business when through the roof when we

 22     started advertising on (inaudible) that worked well.

 23     Did you hear what I said (inaudible) fantastic.

 24                  MR. HUMPHREY:     (Inaudible.)

 25                  MR. VAGNOZZI:     What's that?



                   [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 9 of 83


                                                                           6

  1                 MR. HUMPHREY:     (Inaudible.)

  2                 MR. VAGNOZZI:     Let me go back here.    So I

  3     appreciate everybody coming out.       So if you're not -- if

  4     you're not a customer, talk to -- ask anybody anything

  5     you want.    How is that?

   6                Why do you think we're doing this?       We -- this

   7    is our way -- this is the best form of advertising.          The

   8    commercials help get people in.       If you are not an

   9    investor already, talk to anybody surrounding you, ask

 10     them whatever you want about their experience, about the

 11     investments.

 12                 And if that doesn't make you want to come in,

 13     I don't know.    I give up.     Okay, because what we're

  14    doing is real.    There's great returns.

  15                We feel -- we feel -- there's risk in

  16    everything, and when you come into the office, we'll

  17    explain everything -- we'll get into some of the stuff

  18    tonight.

  19                But we just think there's a heck of a lot risk

  20    in    less risk in what we're doing than what we

  21    (inaudible) okay?    So let's just leave it at that.

  22                The cameras -- what we do on our website, so

  23    you're seeing videos, cameras, so bear with all that.

  24                So let me go through a few things.       First

  25    thing I want to do is I want to get my team up here,



                   [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 10 of 83


                                                                             7

   1    okay?

   2               We're going over the team.    I'll tell you what

   3    we do.   And we'll talk about dinner.    At dinner, we're

   4    going to -- talk (inaudible)     We're going to hand out a

   5    million bucks.   Right?

   6               Does Phil Cannell hand out a million bucks?

   7    Does that crash-proof guy hand out a million bucks?        No,

   8    he takes that million bucks and you never see it again.

   9               (Inaudible) we're going to hand out a million

  10    bucks.   You see the spelling errors?     It's because I

  11    didn't do well in English, and you probably see a couple

  12    today (inaudible).

  13               We're going to talk about the (inaudible) cash

  14    investment, which is -- we are -- we are knocking it out

  15    of the park with.

  16               You know what you have tonight -- what you

  17    have tonight is if you're an investor, you're going to

  18    hear from the executive staff with the merchant cash

  19    investment, which so many of you are a part of.

  20               You've heard from Perry.     We have the -- I

  21    call it the honor of having the -- all the execs here,

  22    and you're going to hear about the state of the merchant

  23    cash business.

  24               This company, CBSG is buying a bank, right?

  25    They're buying a bank and they're looking for investors.



                 [6/16/2020] Live - tapes - 20200616 - Session-9-Update- 1
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 11 of 83


                                                                            8

   1     They don't need investors.    Right, they can write a

   2    check to acquire this bank all by themselves.

   3               But bank regulations require that they only

   4    own like 5 percent of it for the first three years.       So

   5    they're forced to get other people to help raise the

   6    money.

   7               So this is what we do.     We've got a handful of

   8    stable investments.    But every now and then you come

   9    across stuff that -- opportunities that are outside the

  10    box that you may or many not want to get involved in,

  11    okay?

  12               And this Bank One -- this bank presentation,

  13    you're going to be really excited about.      We had a small

  14    -- we had about 30 people in their office about a month

  15    and a half ago, and everybody wants to be a part of it.

  16     So you're going to hear about that.      That will be the

  17    last thing we cover.

  18               And look, we're here -- this is how I make a

  19    living.   This is how we make a living.     And we're trying

  20    to -- everything we do -- who -- if you're not an

  21    investor, raise your hand if you're skeptical.

  22               Really?    If you don't have your hand up,

  23    you're lying.

  24               You should be skeptical.     How about this?   Who

  25    is an investor that was skeptical?      Ah -- okay.



                  [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 12 of 83


                                                                            9

   1                 So, yeah, we can show this photo here.      Let's

   2    get my team up here, okay?        Okay (inaudible).

   3                 Oh, by the way, we're going to hand out these

   4    forms here.     We want you to fill out the forms.

   5    (Inaudible) the meeting -- what you like and what you

   6    don't like.     We're going to want you to book an

   7    appointment, by the way.

   8                 If you want to come see us, we will not chase

   9    you.     Call us.     We won't chase you.   But if you want to

  10    come in -- it's impossible to pull up 200 (inaudible)

  11    tonight, we want you fill these out.         We want you to

  12    tell us the time and the date you can come in.

  13                 And as soon -- as if there's a conflict,

  14    you'll sit with one of our team members -- and if

  15    there's a conflict, then we're going to reschedule, all

  16    right?

  17                 So I just want you to (inaudible).       All right,

  18    let's -- let's start with (inaudible) Dana is the

  19    gatekeeper.     Dana does the tough -- she -- her job is to

  20    make sure her candidate, that you only get into her

  21    office if you're serious about (inaudible).

  22                 Right?     That's the word.    We're not interested

  23    -- we're interested in people that want to take action,

  24    and her job is to make sure that we don't get browsers,

  25    okay?     That's it.     We want people not to -- do you



                   [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 13 of 83


                                                                             10

   1    agree?    Was there any pressure on anybody to invest?

   2                No pressure.     But in fairness to us, we want

   3    people that are serious that have game and want to

   4    invest.    We won't pressure you.

   5                That's Dana's job.        She's pretty much the

   6    first impression that everybody looks into her office.

   7                Where's Perry?     Perry Nadel (ph).        I married

   8    this man's daughter.       And it reminds me like every week

   9    that, you know, I got the better end of the deal.             Andi

  10    did.

  11                So my father-in-law Perry, obviously retired,

  12    but I pulled him out of retirement to -- he ran a

  13    business with 130 employees, $50 million of revenues

  14    back in the late '90s, early 2000s.          He's got a ton of

  15    wisdom that he's helping me expand.          So Perry Nadel.

  16                Anita.   Where's Anita?       Anita is --

  17     (inaudible) Anita is when you come into our office,

  18    Anita and Joanie sit at the desk, we have a mountain of

  19    paperwork that is involved in what we do.          And Anita

  20    keeps it all straight.

  21                Joanie I'll introduce in a second, but Anita

  22    is -- Anita is -- I sat next to            Anita sat next to me

  23    during my senior prom.       Right?     She kept rubbing my leg

  24     (inaudible).

  25                Actually, here's a plug, you guys know Gino's



                  [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 14 of 83


                                                                            11

   1    Restaurant in (inaudible)?     That's Anita's restaurant.

   2    Anita's family owns that.     It's best Italian food in the

   3    area.     Go patronize Gino's Restaurant and tell them

   4    Anita sent you.     They won't give you any discounts.          I

   5    wish they would.     It's a great spot.     It's one of those

   6    BYOB places where you eat and you got lunch the next day

   7    and the next three days.

   8                 Jody -- Jody Markey    there's Jody.       Jody and

   9    Anita are like, fused at the hip (inaudible).          What does

  10    Jody do?     Everything.

  11                 Like anything we want to get done -- the other

  12    day my cabinets in my office kept opening, you know, so

  13    it had like a little metal sticker that, like, that you

  14    put in the cabinet and it connects it.        They weren't

  15    sticking.

  16                 Jody went to Home Depot and fixed them.       You

  17    know, Jody does whatever -- I don't know how to work a

  18    hammer.     But Jody -- now, she's integral -- she's

  19    important -- integral -- help with that word, integral?

  20     Integral?     She's really fabulous.     That's it.    She's

  21    important.

  22                 Again, she's at the front desk with Anita, and

  23    they're touching every piece of paperwork that comes in,

  24    a very organized individual.

  25                 Michelle and Karen.   Where are they?      Okay,



                   [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 15 of 83


                                                                            12

   1    Michelle Karen are -- we have two CPAs, right?            Every

   2    dollar that comes through here, these ladies make sure

   3    is in the right spot and (inaudible) and they're the

   4    ones obviously helping with the check distributions.

   5                So our job is to leave them alone was much as

   6    we can.    But they're fantastic, okay?       I can't      maybe

   7    you don't speak to them, but they are the guts of our

   8    operation here.     And Michelle has been with me for how

   9    long -- three?     Three years?

  10                MICHELLE:    Five years.

  11                MR. VAGNOZZI:    Has it been five years?        I'm

  12    not -- it's been three years           it's five years.     It

  13    seems like yesterday.

  14                Anyway, Karen just joined us how long ago now,

  15    two months?     How are we going so far?      Okay, you're

  16    doing a very good job.

  17                All right, thank you.      Dominic.   Where's

  18    Dominic.     Dominic, what's your major, Dominic?

  19                 DOMINIC:    Chemical engineering.

  20                MR. VAGNOZZI:     Chemical engineering.       We have

  21    a chemical engineer working for us.         What do you think?

  22     You glad -- Dominic joined us how long ago?            So my

  23    daughter played soccer at St. Joe's with his girlfriend.

  24     That's how I met him.

  25                 He was looking for a job.      We sat down,



                   [6/16/2020]   Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 16 of 83


                                                                           13

   1    talked.   This kind is great, okay?      So he's new.     He's

   2    like a sponge soaking up everything.

   3               But he's going to be superstar for us.         He's

   4    brining in his friends and family.       He's doing really

   5    well.

   6               John.    Where's John?    John Dorr is one of our

   7    advisors, so there's a good chance when you come in,

   8    you're going to see John.        So if you're not a current

   9    investor, John will be one of the guys you're speaking

  10    with.

  11               Andy      actually,    (inaudible) John, you were a

  12    client of mine 10 years ago (inaudible) we've known each

  13    other a long time.

  14               John is getting -- just got married, right?

  15    Congratulations, John.

  16               Andy?    Where's Andy?     Andy Zoff -- he's

  17    another one of our advisors.        Good chance many of you

  18    will be working with Andy.

  19               Andy is another client.       Andy was a client

  20    before.   I got to tell you Andy was a client and

  21    investor before he started working with me.           Basically,

  22    he came and talked to me.        He said, you know,    I love

  23    this stuff, what can I do          to join your firm

  24     (inaudible).     Andy, you tell me how long you've been

  25    working -- five years --     (inaudible) fantastic.



                  [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 17 of 83


                                                                          14

   1                 Where's Jason?    Jason.   Who has worked with

   2    Jason?    Jason like, has -- like I don't know, like his

   3    office bigger than mine.       He reminds of -- he's an Ohio

   4    State fan, by the way.

   5                 So he tells us -- he reminds us about the Penn

   6    State -- anyway.      So if you're a Penn State alumni, we

   7    will not put you with Jason.       Jason -- Jason, how long

   8    were you working basically on Wall Street before you

   9    joined?    Twenty-five years       you're with us now two

  10    years -- night and day.

  11                 And how much better is what we're doing than

  12    what you were doing?

  13                 JASON:   A lot better.

  14                 MR. VAGNOZZI:    A lot better.   Okay.   Jason is

  15    fantastic.     Okay, many you work with him -- a good

  16    chance some of you will sit with Jason.

  17                 Mike Tarry -- where's Mike?      Mike    Mike --

  18    I've known Mike -- Mike is the longest partner of mine.

  19     I met Mike in 2006.

  20                 One of those little rinky-dink seminars I did

  21    at Ruth Chris, he shows up.       And I knew this guy wasn't

  22     (inaudible) who are you?

  23                 He's like I was referred to you by such and

  24    such, and I'm not leaving until you hire me.          I was

  25    like, okay -- that's pretty much how it went, right?



                  [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 18 of 83


                                                                           15

   1    Great guy.

   2                 Who else?    Alec.   My son Alec -- all right?

   3    So Alec graduated Penn State.        Him and Jason don't get

   4    along well.     He went to work for JPMorgan for a year,

   5    and I basically told him to come work with me.          And he's

   6    with me now six months, and he's going to obviously be a

   7    huge part for all my business.        So he's doing a

   8    fantastic job.

   9                 And last but not least (inaudible) Shannon is

  10       Shannon, I could quickly, somebody heard this -- so

  11    three years ago -- three years ago -- again, my daughter

  12    played soccer at St. Joe's, and she just finished her

  13    last game (inaudible) she played in Italy a couple years

  14    ago.   St. Joe's played in Italy, and Shannon played for

  15    St. Joe's a couple years ago.

  16                 And as a courtesy they let the former players

  17    come play with the current players.          So she gets on the

  18    bus, and like -- everybody is like, looking at her --

  19    like who is this.        I made it a mission to talk to her

  20    the rest of the four days.        And she was looking for a

  21    job.

  22                 And what's your major?       Psychology.   This --

  23                  (End of video.)

  24                                  * * * * *
  25



                 [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 19 of 83


                                                                          16

   1    Video File:    MOVI0007.mp4

   2                MR. VAGNOZZI:     (Inaudible) and she is aces.

   3    They're all aces.     Everybody here -- we really -- do we

   4    have a cool team?

   5                MALE PARTICIPANT:     Yes.

   6                MR. VAGNOZZI:     We have a family-oriented

   7    business.     Everybody gets along.      And I -- I cannot be

   8    any more proud to say that this is my team.

   9                And if you haven't met them, talk to them,

  10    whatever, I just -- I do all the talking, but I am

  11    nothing without this group of people.         So thank you.

  12                Okay, why do you need a better financial

  13    planner?    Market is in its 11th year of growth, okay?

  14    Everybody -- how is this for going out on a ledge --

  15    everybody wants to get money out of the market, yes or

  16    no?

  17                Everybody.   But wait, Dean, the market is

  18    killing it.     The better it does, the more people want to

  19    get money out, yes or no?       The market is in its 11th

  20    year of growth.     Again,   I'm not (inaudible) that you

  21    hear on the radio, like -- I'm not saying the market is

  22    going to crash.     I'm not saying you're going to lose all

  23    your money.     I'm not saying you should be out of the

  24    market.

  25                But with the piece of the portfolio that you



                   [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 20 of 83


                                                                          17

   1    want to get out, what's the dilemma?     The dilemma is

   2    where do you put it that it still gets good returns and

   3    be protected from the volatility.

   4               That's the million dollar question.       We think

   5    we've got four outstanding offers for that.        You have

   6    again, you've got volatility of market, mutual funds,

   7    annuities, who -- again, I'm licensed to sell annuities.

   8     And I would love for every one of you to come in and

   9    buy an annuity from me.

  10               You know why?    Because I'll make a big

  11    commission.     It will never lose money, right?     It's not

  12    right (inaudible).

  13               If you are okay with 2 percent to 4 percent

  14    returns over a 10-year period, get an annuity.        Okay?

  15    Anybody       an annuity is safe, but you'll be lucky 10

  16    years from now if you're up more than (inaudible).

  17               Annuities are interest rate sensitive.

  18    They're interest rate sensitive.     Where are interest

  19    rates today?

  20               Because interest rates are so low, the caps on

  21    these index annuities, the caps limit your upside.

  22    Again, I'll spend time with you in the office showing

  23    you why -- again, if you've got enough money to put into

  24    an annuity, and you're okay 4 percent, get one.

  25               Most -- who wants more than 4 percent?



                  [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 21 of 83


                                                                          18

   1                 MALE PARTICIPANT:   Everybody.

   2                 MR. VAGNOZZI:   Everybody.   Again, I'm not

   3    trying       I'm not trying to (inaudible) if you got

   4    enough money for a piece of your portfolio to buy an

   5    annuity, but most people want more than that.

   6                 And that's where we're going to deliver for

   7    you, okay?      We have stock market alternative investments

   8    that are secure, insulated from the models on like, Wall

   9    Street and that are proven -- not guaranteed -- proven

  10    track record (inaudible).

  11                 All right?   Did I say we're guaranteed?      You

  12    know people come in (inaudible) you guaranteed.         No, I

  13    didn't guarantee anything.       There's risk (inaudible)

  14    pros and cons when you come in.

  15                 But we've got some solid investments that are

  16    going to be the cure to your -- for your need to get

  17    into the market.

  18                 I just want to spend -- so you understand what

  19    we're doing, how this kind of evolved, I'm going to tell

  20    a quick story (inaudible) so I'll go back.

  21                 How did I -- how does the business evolve

  22     (inaudible)?     It was 2001, 2002.   What was happening

  23     (inaudible) up here -- and by the way, for those of you

  24    who have heard this kind of story 10 times, I apologize.

  25     I'm kind of speaking to the people who are meeting us



                 [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 22 of 83


                                                                          19

   1    for the first time today.

   2                2001, 2002, my kids were four or five years

   3    old.   They were young.    What was happening?   The stock

   4    market was getting beat up in 2000 (inaudible) what was

   5    also happening, simultaneously, the real estate market

   6    was going up, right?

   7                The market was going down, real estate was

   8    going up.     My kids were young.    I was in the software

   9    business.     I worked for SAP America.    I wanted to get a

  10    piece of the real estate profits.

  11                I had a ton of energy.     I had no money that

  12    was accessible to me, except in the cash value of my

  13    life insurance, which is a whole other subject.

  14                We sell a ton of life insurance by the way.

  15    It's the most misunderstood financial vehicle in the

  16    world, but it's liquid.     The key to the cash value on

  17    our life insurance was liquid.

  18                And I took the money out of my policy and I

  19    started using it to buy real estate.       Okay, so I started

  20    doing the single-family homes.       These fix and flip

  21    properties.     I was making 10, 20 grand.    I had 15 rental

  22    -- I had 15 rental units.     I bought 15 (inaudible) and I

  23    built these homes.     I made $600,00 -- $700,000 over an

  24    eight-year period in the real estate market, okay?

  25                Single-family real estate (inaudible) however



                 [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 23 of 83


                                                                          20

   1    in 2005 (inaudible)    I got introduced to a couple guys

   2    that had access to a 110 acres off Route 100 in

   3    (inaudible).   Everybody familiar with that area?       Off

   4    122 (inaudible)    -- guess what they were doing?

   5               They were trying to find somebody to invest a

   6    million dollars -- they were looking for one person to

   7    invest a million dollars to fund the development of the

   8    shopping center.

   9               And guess how many people wanted to write a

  10    million dollar check?    Nobody.   But I looked at this.      I

  11    had some success with real estate, and I'm like, I can

  12    put people together.

  13               Because I went to all my -- I'd made a career

  14    change.   I was now selling life insurance for a living,

  15    and I went through all my life insurance clients, and I

  16    put them in a room, let these guys talk about the pros

  17    and cons of this real estate property (inaudible) it's

  18    called Upland Square.     Who has heard of it?

  19               Upland Square -- 680,000 square feet of

  20    shopping center.     I raised a million bucks with 30

  21    different individuals -- one person put in 50, another

  22    person put in 80, another person put in 20.      We formed a

  23    corporation.   We worked with a law firm (inaudible)

  24    we raised a million bucks amongst 30 people.

  25               We gave these developers the money.      Three



                  [6/16/2020] Live_tapes_20200616_Session_9_Update_l
• Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 24 of 83


                                                                              21

     1    years later they sold the property for 22 million, and

     2    our investors their million turned into 4.5 million --

     3    okay.     Yeah.

     4                 So      so what do you think I did?     That's the

     5    profit.     Upland Square -- you drive by it.        If we don't

     6    raise the money, it's a big piece of land with a

     7    (inaudible) on it right now.

     8                 There's when a light bulb went off for me.

     9    I'm like, wait a minute,       I think we can make good money

    10    in single-family homes.        You can make really big money

    11    pooling money with other people, right?

    12                 That's what launched my business.        So although

    13    we do some -- we have a real estate investment, which

    14    we're not going to talk about tonight, because we'll be

    15    here all night, but that's when I started pooling money

    16    to people, right?

    17                 Because hey, can you afford this property by

    18    yourself?

    19                 FEMALE PARTICIPANT:        No.

    20                 MR. VAGNOZZI:     Right?     Almost -- but you can't

    21    afford it.        This costs -- it costs 22 million.     You

    22    can't afford it.        But you can if I take 30,000 from you

    23    and 100,000 from Phil, right?           And 200,000 from that guy

    24    and 75,000 from that -- now we can pool the money, and

    25    now we can get the investment, right?



                     [6/16/2020] Live_tapes_20200616_Session_9_Update_l
•   Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 25 of 83


                                                                               22

       1                Isn't that a simple concept?    The bottom line

       2    is this.    There are a ton of really cool investments out

       3    there that you can't afford by yourself, and they're

       4    cash intensive, get it?

       5                 It's that simple.   All we do is have a better

       6    financial plan because we have identified before what we

       7    feel are secure places to put your money that have a

       8    proven track record that are cash intensive.       It's

       9    simple.

      10                We take all your money, pool it together, and

      11    work Eckert-Seams in Philadelphia, one of the largest

      12    law firms in Philly, we put -- we form what's called

      13    private placements.

      14                 These are securities that -- they comply with

      15    all state and federal securities laws, and we raise your

      16    money.     And my team (inaudible) manages the money, puts

      17    it to use in the investments, and the returns again come

      18    to us, and we distribute them to you.      Okay?

      19                 Is that simple enough?   That's all we're

      20    doing.     Now why isn't everybody doing this?     This is

      21    very important.     Why isn't everybody doing this if this

      22    such a great idea?

      23                 So -- here's why.   So let's say --   (inaudible)

      24    let's just stick with Joe Blow is at Merrill Lynch.          You

      25    want to be a financial planner.       Let's go become a



                       [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 26 of 83


                                                                          23

   1    financial planner.

   2              The thing with financial planning, you're

   3    going to go -- what does everybody own?       Everybody here

   4    owns a mutual fund.      Yes or no?   Name me (inaudible)

   5    doesn't it make sense if you're going to get into

   6    financial planning to get the securities license needed

   7    to sell -- are you (inaudible) -- yes, help me.       Yes?

   8    I'm paying the bill for dinner tonight, yes?       There you

   9    go.

  10               (Inaudible)    I'm speaking to the skeptics here,

  11    all the new people.      So when you go sign up with Merrill

  12    Lynch, you're going to sign a piece of paper -- you pass

  13    all these exams, and you sign up with Merrill Lynch.

  14              And it all kind of basically says, thank you

  15    for joining our firm.      You can sell stocks, bonds, and

  16    mutual funds.   That's it.

  17              None of this out of the box stuff.       Okay?     So

  18    what I'm doing is legal, but most financial advisors

  19    don't have a set of you-know-what's to drop that license

  20    so they can do what I'm doing.        Okay?

  21              Jason did it.      Jason did it (inaudible) most

  22    people what happens when you get --       (inaudible) they

  23    have to leave the securities firm with and also leave

  24    the recurring revenue they get in there.

  25              Wait a minute, I've got 100 million in



                [6/16/2020] Live_tapes_20200616_Session_9_Update_l
\   Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 27 of 83


                                                                               24

       1    management, that pays me, you know, 250,000 a year.          I'm

       2    not leaving that.

       3                That's why nobody else does this.     We don't

       4    have a securities license.      I can sell you a mutual fund

       5    (inaudible) you want to get some great returns

       6    (inaudible) won't go up and down with Korean wars, won't

       7    go up and down with whatever.

       8                This stuff is insulated from the market's

       9    volatility.    That's it.   We pool money so you can get

      10    involved in investments that you can't afford.

      11                And candidly, you're going to hear from the

      12    (inaudible) you want 250 investors walking into your

      13    office?

      14                MALE PARTICIPANT:     (Inaudible.)

      15                MR. VAGNOZZI:   The point is -- the point is we

      16    deal with (inaudible) and we write them one check.           We

      17    write them a $5 million check every two weeks.        Does

      18    that make sense?     Help me.   Okay.

      19                Let's eat dinner.     So here's what we're going

      20    to do (inaudible).     What I'm going to do is -- are we

      21    going to do this -- how are we doing this in (inaudible)

      22    I'm going to leave it up to the staff here.        I want you

      23    to listen      hold on -- before you get up.      I want you

      24    to grab something to eat.       Sit down.   I could care less

      25    about your (inaudible).     I want you to hurry up and sit



                      [6/16/2020] Live_tapes_20200616_Session_9_Update_l
\
    Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 28 of 83


                                                                                  25

       1    down and eat.

       2                I'm going to give you like, four minutes

       3    without me talking.       Enjoy    I'll give you 10, 15

       4    minutes.    Eat dinner.     But as you're kind of 15 minutes

       5    into dinner, I'm going to get up and start talking,

       6    okay?   I'm going to talk about (inaudible) we're going

       7    to hand out a million bucks (inaudible).

       8                So I'll be back up (inaudible) I'm so thrilled

       9    that you're here.      Thank you, thank you.

      10                 (Conversation inaudible.)

      11                 ( End of video. )

      12                                 * * * * *
      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25



                       [6/16/2020] Live- tapes - 20200616 - Session-9-Update- 1
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 29 of 83


                                                                          26

   1    Video File:     MOVI0008.mp4

   2                (Conversation inaudible.)

   3                MR. VAGNOZZI:      So (inaudible) is the world's

   4    largest purchaser of other people's life insurance

   5    policies.     Conveniently for us they're in (inaudible),

   6    Pennsylvania.

   7                Okay, now this is not (inaudible) but this is

   8    a few years old, and this is shown on CNN, nationally

   9    televised, five minutes before Trump accepts his

  10    nomination, if you are sitting home that day watching

  11    cable TV, this commercial is run every day of the week

  12    all across the country, okay?

  13                This commercial generates about 1,000 phone

  14    calls a week (inaudible) elderly people that have these

  15    life insurance policies and can't afford them, or just

  16    want the money today, okay?

  17                I'm going to -- I'm going to go do this

  18    quickly.    I will answer all your questions, of course,

  19    in the office about how this works.        But you get the

  20    idea.

  21                The coverage you get from these policies

  22     (inaudible) my point is we have the biggest company in

  23    the world right here in our back yard that buys these

  24    policies, and they turn around and they sell them to us.

  25                I want to make another kind of credibility



                   [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 30 of 83


                                                                            27

   1    statement here.     This is Children's Hospital website,

   2    and I want to make a point here.        Right next to Franklin

   3    Field is the (inaudible) screenshot of Children's

   4    Hospital website.

   5              Alan Berger is the CEO of Coventry.        Five

   6    years ago he donated 50 million to build the

   7    (inaudible).     What's the moral of that story?     How much

   8    money do you have to be making to donate 50 million?

   9              MALE PARTICIPANT:     A lot.

  10              MR. VAGNOZZI:     Alan Berger is a 72-year-old

  11    guy that all he's done the past 30 years is just buy

  12    other people's life insurance policies, and when they

  13    pass away, he gets the death benefit.

  14              No (inaudible) volatility.        No up and down

  15    stock market.     It's pretty much recession proof.     You

  16    guys hear my commercials.     Some of my commercials say,

  17    we have an investment with a fixed future payout.           Guess

  18    where I'm going with that.

  19              MALE PARTICIPANT:     Excuse me.

  20              MALE PARTICIPANT:     Sure.

  21              MR. VAGNOZZI:     Doesn't change value every day

  22    like the stock market, right?     Understand that.     That's

  23    all I've said.     I can't explain what it is on the TV

  24    commercial.     Nobody would come in.

  25              Hi, come in.     I want to talk to you about



                [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 31 of 83


                                                                          28

   1    making money when people die (inaudible).

   2               Okay, so how does it work?    I'm going to zip

   3    through this quickly, then I'm going to show you three -

   4    - our last three maturities.

   5               This is a few years old, but you get the idea.

   6     Mary (inaudible) 87-year-old woman.    We bought her

   7    policy (inaudible) $837,000 death benefit.     We paid

   8    $307,00 for the policy.

   9               She had a SO-month life expectancy before the

  10    policy was purchased -- would I ever buy your house

  11    without what?   What would I get done before I buy your

  12    house?   An appraisal.

  13               This is, in essence, an appraisal on

  14    somebody's life.     We talk about death here, and I don't

  15    mean to make light of it, but this is a business

  16    transaction, okay?

  17               These people are getting top dollar for the

  18    policy, and their kids sign off on it conceding that

  19    it's good for mom and dad, okay?

  20               (Inaudible) she was giving a SO-month life

  21    expectancy -- 50 month means if we bought a 100 of these

  22    policies, at 50 months, 50 percent of the people will

  23    have passed away by the first 50 months.

  24               The second 50 months is when the second half

  25    pass away, get it?     Okay.



                 [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 32 of 83


                                                                          29

   1                If she passed away in the 50th month -- this

   2    is before I bought it -- if she passed away in the 50th

   3    month, factoring in the upfront costs and the monthly

   4    premiums, because we still have to pay for these, it's a

   5    14 percent compounded (inaudible) okay.

   6                So we go ahead and we bought the policy.

   7    There's a company out there by the name of 21st

   8    Services.    They're in Minneapolis.   They underwrite

   9    these policies.

  10                They look at the medical records, family

  11    history, you know, what illnesses they have today.

  12    They're not looking at life expectancy like oh, the

  13    average man lives to 75 -- no, they're looking at that

  14    person's medical background to come up with a scary,

  15    accurate life expectancy.

  16                She had a -- she had a SO-month life

  17    expectancy, right?    This is like (inaudible) all I care

  18    is about what the life expectancy says.     This is not

  19    designed (inaudible) called the medical information that

  20    they provide to us.

  21                Bottom line, we go ahead and buy this policy.

  22     There's the graph to the expected number of people that

  23    pass away each year over the next 100 months -- again,

  24    50 percent of them pass away in the first 50 months in

  25    this situation.



                [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 33 of 83


                                                                          30

   1                The whole investment is boiled down into a

   2    graph like this.    Look at this     what's the upside of

   3    the stock market -- 20, 30, 40 percent?

   4                What's the downside of the stock market? Minus

   5    10, 20, 30 percent?    If these actuaries are right it's a

   6    14 percent compounded return.

   7                If she passed away sooner than expected, the

   8    return is what -- higher or lower?       Higher.   We look at

   9    this -- if this woman double life expectancy, it's

  10    basically a break-even.

  11                If she gets to the 50 -- forgive me

  12    (inaudible)   -- if she gets to the 100 months,      it's   a

  13    .51 percent rate -- it's basically a wash.         How do you

  14    lose money on this?    If this person doubles life

  15    expectancy plus a year, you're going to lose .67

  16    percent.

  17                This person basically lives two years past

  18    life expectancy, you're losing 1.6 percent.         Can you all

  19    survive a 1.6 percent loss?     Right?

  20                It's the negative 10s and 20s we're trying to

  21    avoid.     We go ahead (inaudible) this policy -- and

  22    again, this is change in ownership form from John

  23    Hancock.    The circled section says we took over

  24    ownership of it on October the 18th, 2013.

  25                Here's her -- here's her obituary (inaudible)



                   [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 34 of 83


                                                                            31

   1    we generally know when someone passes away two days

   2    after they pass away, okay?     (Inaudible)    I said, Cousin

   3    Vinny.

   4               Come on.    Anyway, there we go.     (Inaudible)

   5    anyway, here's the check (inaudible) that check gets

   6    distributed to you, the investor, which is what we're

   7    about to do.

   8               So what happens is look average -- so finally,

   9    she died in the 33rd month of a SO-month life

  10    expectancy.     So the rate of the return for her is 26

  11    percent (inaudible).

  12               You already know 90 percent of what you need

  13    to know in this investment.     Here's the thing, this

  14    policy costs us 300,000.     Who can write a $300,000

  15    check?   Maybe you can.    But do you want one of these or

  16    do you want 20 of these?

  17               Here's why nobody invests -- here's why none

  18    of your friends have this.     Dean, it's so good.     Why

  19    doesn't everybody (inaudible)?

  20               Here's why.    Because you can't afford it.        The

  21    average policy costs us about 500,000.        And you want to

  22    have 10, correct?

  23               Help me.    Why do you want more than one?        If

  24    you buy one that will be the guy that (inaudible) and

  25    lives to 110.     If we buy 10 what's a reasonable person



                 [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 35 of 83


                                                                          32

   1    going to expect if we buy 10 policies on 10 83-year-

   2    olds.   What's going to happen (inaudible)?         It's going

   3    to average out.

   4                 So we want 10.    Well, if the average one costs

   5    500,000, and we want 10, we need 5 million.          Who here

   6    has got 5 million.

   7                 Maybe you do, but let's say you do have 5

   8    million.     Would you put all of your money into one

   9    investment?     No.

  10                 So you really need 20 million.       And I think

  11    there's a couple here that do have that.          But most

  12    people don't have 20 million to go take the 5 million to

  13    put their own portfolio together.       Get it?

  14                 That's why nobody has this.     But all of you

  15    together, we can go buy a ton of these.        That's the

  16    beauty of what we do.

  17                 So we have a fund.    We have a fund.     Now this

  18    is a fund.     This is a real, live fund that we shut down

  19    six months ago, which 100 of you were in.

  20                 We bought -   - forgive me, you got to stand up,

  21    stand up.     We have   - - this fund - - we have 22 policies.

  22     These are the names of the individuals.          The life

  23    expectancy is in months.       The average life expectancy is

  24    31 months.

  25                 What's the average cost of the policy?



                   [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 36 of 83


                                                                           33

   1    528,000 -- see my point?      Who can afford it.   So we

   2    bought -- we paid 11 million to get 21 million in death

   3    benefit.

   4                If everybody passed away at life expectancy,

   5    which they won't -- but if they did, that's the green

   6    column -- 14.89 percent compounded rate of return.         How

   7    does that sound?

   8                Here's what's awesome about this -- let me put

   9    this in perspective.       You can buy -- this guy knows it

  10    more than everybody here -- if you -- you told me a

  11    bunch of stuff, if you could buy 100 grand of Apple

  12    stock and be guaranteed to buy --      (inaudible) buy 100

  13    grand of Apple stock, and be guaranteed that it will

  14    turn into 160 grand in a four-,      five-, six-year period,

  15    who would do that?       Would you put that money into it?

  16    Would you put some?       Of course you would.

  17                Guess what.     That opportunity doesn't exist.

  18    If you could buy a single family home (inaudible) for

  19    100 grand and could be certain you could sell it for 170

  20    grand in a five=, six-, seven-year period, would you do

  21    that?   Of course you would.

  22                 That doesn't exist either.    But that is

  23    exactly what this is.       We know what we're paying.     We

  24    know what we're getting.

  25                 But what don't we know?    Exactly when.    So my



                   [6/16/2020]    Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 37 of 83


                                                                          34

   1    job -- when you come in is not to put all your money

   2    into an investment that you don't know it's going to pay

   3    out.   That's my job, okay?

   4                You want money today, we're going to get to

   5    the (inaudible) blow your hair back.     How awesome that

   6    is.    But this is an investment that you got to be able

   7    to forget about for 20 years.

   8                And some of you in this room, you know who I'm

   9    talking about, I already talked to you today -- like

  10    asking you, when is somebody going to die?

  11                So this is -- so this fund -- this fund shut

  12    down, meaning we stopped taking investors for this fund.

  13     Where did he go?    (Inaudible) where did he go -- so

  14    this fund, we had 22 policies.      We shut this down in

  15    February.

  16                And by the way, we have a big binder.

  17    Everybody gets a binder from all the policies, all the

  18    information, proof of ownership.      Right, guys?   You guys

  19    got those binders.

  20                We've had three people pass away in basically

  21    in the first seven, eight months.      Let me show you

  22     (inaudible) on the first one -- okay, again, I know this

  23    is tough to see, but the point is the first guy -- for

  24    those people upfront, last name was Blanco -- can you

  25    see the date?    What's the date?    Ron, what's the date up



                  [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 38 of 83


                                                                            35

   1    there?     December 21, 2018.

   2                 This is Protective Life sending us a piece of

   3    paper saying we now own this policy effective December

   4    21, 2918.     Guess what.    This guy had a 27-month life

   5    expectancy.

   6                 Here's the check on July 3rd, he passed away.

   7     He passed away eight months into a 20-some month life

   8    expectancy.     So we paid 1.6 for the policy.       We got

   9    253,000 back.     You see it.    There's the calculator.

  10    It's a 107 percent compounded return with no market

  11    volatility       107 percent return.

  12                 The next person who passed away -- let's go --

  13    was last name of Newman.        We bought this policy --

  14    again, let me say this again, I don't mean to make light

  15    of making money when people pass away, okay?

  16                 I mean that.    I mean that.      I'll now say it

  17    again.     These people got top dollar.       And most of these

  18    people are about to get nothing.           Their policy is about

  19    to lapse.     If it lapses, what do they get?

  20                 MALE PARTICIPANT:     Zero.

  21                 MR. VAGNOZZI:    One of these.      They get

  22    nothing.     We're giving them hundreds of thousands of

  23    dollars.     They're happy with it.        They know that when

  24    they pass away, you get the money.           But they don't care.

  25     They're dead.     They don't care.



                   [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 39 of 83


                                                                            36

   1                November 3rd, we buy this policy.         Here's the

   2    check.     June 20th -- basically eight months later, we

   3    paid 90,000 for this policy -- 90,000 turned to 125,000.

   4     Here's the calculator -- 63 percent rate of return.

   5    How does that sound?     Pretty good.

   6                 Here's the one that we're about to pay up.

   7    Okay, bought this policy -- can you see this okay --

   8    August 31, 2018.     It says it -- by the way, see the

   9    name?    There's the guy's last name           Tolbert.   It says

  10    ownership is now the AVFD (inaudible) Multi-strategy

  11    Investment Fund.     That's us.     That's proof that we own

  12    it, took ownership last August.

  13                 There's the check.     I forgot    (inaudible) a

  14    million dollar payout.       One -- we got a million dollars.

  15     There's $107 in interest payments.           The point is it is

  16    a 100 (inaudible).

  17                 We paid -- this individual was 95 years old,

  18    and the policy was costing them 13,000 a month.            The

  19    family couldn't afford it.        They were trying to hang

  20    onto it.     They were about to get what?

  21                 MALE PARTICIPANT:     Nothing.

  22                 MR. VAGNOZZI:     Nothing.

  23                 (End of video.)

  24                                 * * * * *
  25



                   [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 40 of 83


                                                                          37

   1    Video File:     MOVI009.mp4

   2                 MR. VAGNOZZI:    We gave them 300,000.    Did they

   3    -- are they mad at me?        They're likely sending Christmas

   4    cards.   Thank you.

   5                 So 300,000.     We paid 13,000 long for the next

   6       using your money.        Paid that premium.   Again, up to

   7    100 percent return.        This (inaudible) were added 90

   8    percent compounded (inaudible).

   9                 Now, listen, this -- it's not going to stay

  10    that high.     As people live longer, we will get to --

  11    that rate of return obviously is going to go way down.

  12                 But with these three early maturities, we're

  13    almost guaranteed to be in double digits for this month.

  14     If you get one fund and make 100 percent return, and

  15    another you make negative 10, what's your average?

  16    Forty-five percent -- is 45 percent good?

  17                 Okay, that is (inaudible).     And they're happy

  18    to talk about it.     Well, let's hand out a million bucks,

  19    how is that?

  20                 What I'm going to do -- so I'm want to get a

  21    picture with everybody in the corner.        If you want to

  22    bring your spouses up -- I'm not going to read off

  23    let me just round off some numbers.

  24                 So we've got -- in this stack, we've got

  25    $37,000 checks, $18,000 checks, 12,000, 16,000



                 [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 41 of 83


                                                                          38

   1    12,000; 12,000; 13,000; 16,00; 22,000.        You get the

   2    idea?    How cool is that?

   3                So I made the mistake a couple years ago.        I

   4    was (inaudible) so look come on over, hear your name,

   5    and I want to get a picture of you.        If you want to

   6    bring your spouse, the more, the merrier.

   7                This check (inaudible) it's an envelope, then

   8    you can cash this check.       If it's in a -- it's a

   9    photocopy, then that means you use your IRA (inaudible)

  10    use IRA money.

  11                All this     everything we do, you can use your

  12    IRA to invest.      So we use a self-directed IRA

  13    (inaudible) no penalties.

  14                It goes -- this check is being mailed to

  15    people already into their IRA account.        It's already

  16    sitting there, but we want you to see the photocopy.

  17    How is that?

  18                Who we got here first?       (Inaudible) nobody can

  19    ask me more questions than this guy did (inaudible) the

  20    money.    Here take this.     Here we're all ready.     Come on

  21    over here (inaudible) sorry, too much information there.

  22                Fred (inaudible) -- Fred, come on up

  23     (inaudible)   --

  24                (End of video.)

  25                                 * * * * *


                  [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 42 of 83


                                                                              39

   1    Video File:     MOVI0010.mp4

   2               MR. VAGNOZZI:       (Inaudible) I apologize.

   3    Joseph Cabrioni, okay.       Bruce and Jen Carter (inaudible)

   4    come up here.     Bruce and Jen Carter.

   5                Take this.     We got one or two.      You have one.

   6     You have one.     Is that good?     What are you looking at?

   7     Like, you don't believe it?

   8                MALE PARTICIPANT:      (Inaudible. )

   9                MR. VAGNOZZI:      It's there.     It's real

  10    (inaudible).     Linda DeMartino.     Lisa Ducks.     Neil

  11    Fisher.    Robin Fisher.     Richard Fiorino.      Where is he

  12    at?   I haven't seen Richard.       Ricard Fiorino?

  13                MALE PARTICIPANT:      I'll take his.

  14                MR. VAGNOZZI:      You got to be present to win.

  15    I'm giving this to Richard.        John Gallagher.     Joseph

  16    Gaspe.    Okay, this is one of those --

  17                MALE PARTICIPANT:      I asked more questions that

  18    he did.

  19                MR. VAGNOZZI:      Yes, you did.    Ann -- what is

  20    it -- Garrett?     Did I pronounce that wrong?

  21                FEMALE PARTICIPANT:      (Inaudible. )

  22                MR. VAGNOZZI:      Okay, I'm sorry.

  23                FEMALE PARTICIPANT:      That's okay.

  24                MR. VAGNOZZI:      I'm Vagnozzi.     You know

  25    how many people called me Vagnozzi my whole life.            Let's



                  [6/16/2020] Live - tapes - 20200616 - Session-9-Update- 1
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 43 of 83


                                                                              40

   1    see.   Robert Glenn.    Dennis Brody.       Where is he at?

   2    Where's Dennis (inaudible)?

   3                Tom Mccann (inaudible)         Joseph Major.     By the

   4    way       Joseph -- Joe has done a testimonial for me on

   5    the radio (inaudible) you guys have heard his voice.

   6                 Jateen -- where's Jateen?       Nina -- Jateen

   7    (inaudible).     Karen Myers.       Bob Palmer.    Here you go.

   8    Bob Palmer has two.        Don Reed.    David Ritter.     Kevin

   9    Roller.     Dave Scobin is my boy from KYW News Radio.

  10    There you go, Dave.        KYW --   (inaudible).     Three things

  11    to know.

  12                 Eric Soaring.     Eric.    Al Tucker.     Oh, and our

  13    own Shannon Westhead is an investor.          Where is she at?

  14    Dennis, are you becoming a believer or what, brother?

  15    Mark Griffin.     That's       that's everybody.       All right,

  16    let's get a picture.        Let's all scrunch in.       Come on,

  17     (inaudible).    I get a check too.

  18                 You know how many people (inaudible) you know

  19    how many people are (inaudible) I want to be in your

  20    next check (inaudible).        Did I miss anybody?

  21     (Inaudible) we'll get you a check.         We have the check --

  22    Michelle, we have one person who said they need a check.

  23     Yeah, she's getting a check.          Come on (inaudible).

  24    It's all good.

  25                 (Conversation inaudible.)



                   [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 44 of 83


                                                                                41

   1                MR. VAGNOZZI:      Now hold your checks up.         Hold

   2    them up.     That's it.     That's it.   Good.    All right.

   3    Let's go.     Thank you, everybody.

   4                 Jason.     Okay, you get it?    All right, let's

   5    keep going.     All right.     By the way,   (inaudible)   --

   6                 (Conversation inaudible.)

   7                 MR. VAGNOZZI:     I just want to show one more

   8    thing.     Excuse me.     Stay with me here (inaudible).

   9                 So for those of you who have -- maybe have a

  10    little bit of like,       (inaudible) I don't know -- are we

  11    taking advantage of elderly people?

  12                 This is a real-life email.       I want to show you

  13    this.    This is from an email that a client of mine about

  14    six years ago -- I got a phone call from a friend of a

  15    friend who lived in Houston, Texas.

  16                 I want to make sure everyone is here.         And the

  17    gentleman has a life insurance policy on his father.               It

  18    was $100,000.     It was about to lapse.         It was about to

  19    hit nothing.     Their dad was 91 years old.         It could

  20    it was costing $800 a month.

  21                 He said, Dean, I hear you buy policies.            Long

  22    story short I gave him 22,000 for the policy.            They were

  23    about to get nothing, and I took over the 800 a month

  24    payment.     I did this personally (inaudible) it was like

  25    the time I didn't have a fund over it.            I bought it



                   [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 45 of 83


                                                                           42

   1    myself.

   2                 Bottom line is this individual passed away

   3    about four years later (inaudible) the exact date.           On

   4    May 25th of last year, I got an email from the son,

   5    basically saying, Dean, my father passed away at 6:40

   6    this morning.     Note the time he sent the email to me.

   7    What time did he send the email?        8:40 -- two hours

   8    after his father passed away, he's emailing me to tell

   9    me his father passed away.       Are you guys connecting the

  10    dots?

  11                 Is this guy (inaudible)?     I did this guy a

  12    favor.    He didn't need to tell me.      As a courtesy, he's

  13    like --   (inaudible).    This is a win for him.      I put in

  14    like, 35,000 -- bottom line I made about 40,000 on this

  15    over like, three or four years.

  16                 Okay, I want to show you -- so now I want to

  17    transition to the merchant cash, okay?        I want to show

  18    this video.     Who has heard of Dan Cain       who has heard

  19    the Dan Cain commercial on the radio.        I want you to

  20    meet Dan Cain.

  21                 So this gentleman came to my office a couple

  22    weeks ago.     This was actually about two months ago.        He

  23    reinvested the money.        It speaks for itself.

  24                 (Video plays.)

  25                 MR. VAGNOZZI:    All right, that's it.     So I'm



                  [6/16/2020]    Live_tapes_20200616_Session_9_Update_l
.   Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 46 of 83


                                                                                43

       1    going to get into merchant cash.         I've done this -- some

       2    of you have done this before (inaudible).

       3                So show hands -- show hands who has money --

       4    get your cameras ready -- who has money in the merchant

       5    cash investment?    Show hands.   Okay,     (inaudible) please

       6    if you can just stand up.

       7                If you've got money in merchant cash, stand

       8    up.   All the non-investors look at this.        How many of

       9    you -- who here -- raise your hand, who here is getting

      10    double-digit returns on their money?

      11                Who here is getting a check every single

      12    month, right?    Who loves this investment?       Has any

      13    payment ever been late?

      14                FEMALE PARTICIPANT:    No.

      15                MR. VAGNOZZI:   Okay, this is merchant cash,

      16    and we are knocking it out of the park, and you're going

      17    to meet the people we've worked with to put this

      18    together.

      19                How many people, by the way, have reinvested

      20    and got all five -- you got all your money back

      21    (inaudible) one year, right?      And who has reinvested?

      22    Who has upped the investment, okay?

      23                Thank you.   You can sit down.      Thank you.     I

      24    didn't give you anything for the new people here -- if

      25    that's not going to tell you, I don't -- I give up,



                     [6/16/2020] Live- tapes - 20200616 - Session-9-Update- 1
.   Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 47 of 83


                                                                              44

       1    okay?

       2                 Let's talk about merchant cash.   Okay, so

       3    (inaudible)    -- so I'm going to show you a six-minute

       4    video.     This video will give you an overview of the

       5    investment, and then, of course, we'll get up to --

       6    we've (inaudible) talk about it.

       7                 Again, for those of you who are investors

       8    already,    (inaudible) you know this inside and out, but

       9    this is for the people who just come here for the first

      10    time (inaudible).

      11                 (Video plays. )

      12                  (End of video.)

      13                                   * * * * *
      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25



                       [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 48 of 83


                                                                          45

   1    Video File:    MOVI0011.mp4

   2                 (Video plays.)

   3                MR. VAGNOZZI:     To arrange for a mutually

   4    agreed time to meet, just call me up.

   5                Okay, that's merchant cash.     Who has heard of

   6    the industry before?     Of course you have, you're an

   7    investor.     Who heard of the industry before?

   8                Who is a small business owner?     Okay, if

   9    you're a small business owner, you have heard of this

  10    industry, correct?

  11                Most people here are not small business

  12    owners.     These companies do not call on individuals.

  13    They are calling on small business owners that need

  14    capital to -- again, expand their business.

  15                Does anybody -- I have more money (inaudible)

  16    than I've ever had, and about 16 months ago, it took me

  17    four months to get approved for a line of credit -- a

  18    bigger line of credit on my -- my business.

  19                 Like, who has got four months?    These guys

  20    give you the money in two days (inaudible) steal their

  21    thunder, I like to talk about the business a little bit.

  22                 This industry -- if you don't know it, it is

  23    huge.     It is huge, and there's a ton of players in this,

  24    okay?     (Inaudible) if you don't own a small business,

  25    you may have never even heard of it because they don't



                  [6/16/2020]   Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 49 of 83


                                                                          46

   1    solicit.    They don't call the small businesses

   2    individually.    They call -- they call business owners.

   3                So since fall of 2016, by the way, I'll give

   4    you a quick story, the guys -- the owners that you'll

   5    meet, they're members at the club that I belong to.        And

   6    I'm golfing with these guys a couple years ago.      I'm

   7    like, the peon in the club.

   8                Jeffrey Laurie is a member of the golf course

   9    I belong to.    I just say that to kind of -- and I like -

  10    - I don't know I like trying to (inaudible) -- I'm

  11    golfing -- I'm golfing with a couple of these owners a

  12    few years ago, and we're golfing like, the fourth or

  13    fifth whole, and I'm talking to this guy Joe -- and I'm

  14    like, what do you do?    Here's my commercials.    I'm

  15    telling him about Life Settlements.

  16                I'm like, what do you do?   He's like, oh, you

  17    know, we lend out money and lohg story, we loan it out

  18    at like, 35 percent.

  19                Who the heck borrows money at 35 percent?

  20                He's like, everybody.   And that's the biggest

  21    thing that people can't get their hands around, that who

  22    borrows money at 35 percent.    If you're a roofer --

  23     (inaudible) never finance your car at 35 percent.       You

  24    would never finance your house at 35 percent.

  25                But if I'm a roofer and I'm (inaudible) and I



                   [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 50 of 83


                                                                          47

   1    got a crew of three or four people and a hurricane comes

   2    through, and I got a chance to fix 30 roofs, but I need

   3    30 grand in material to get going, do I have three

   4    months to wait for the bank to get me my 30 grand?

   5               I'll gladly get the money from these guys.

   6    I'll borrow the 30 grand.      I'll pay back 37,000 in three

   7    months, but I'm going to go make 100.

   8               Get it?    That is merchant cash, okay?   We've

   9    taken over 500 clients.      Obviously many of you here,

  10    over 110 million has come in.      Everybody gets between 10

  11    and 14 percent.      The more money you put in, the more you

  12    get.

  13               Check -- your interest comes every single

  14    month on the same day every single month -- 100 percent

  15    of your principal comes back in one year.      Nobody has

  16    missed a payment.      Nobody, okay?

  17               At the end of the year, you can -- by the way,

  18    you can do a two-year note or a three-year note.      Most

  19    new investors come in for one year, but the people who

  20    have repeated year after year sign up for the two and

  21    three-year commitment because they want to lock in that

  22    rate, okay?

  23               You invest up to 250,000, it's a 10 percent

  24    return, okay?     251,000 to 500,000 -- it's a 12 percent

  25    return.



                  [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 51 of 83


                                                                           48

   1                 Again, check every single month -- 100 percent

   2    of your money comes back on your -- what would you

   3    rather do buy an annuity from the other guy and get 2.5

   4    percent return, your money is locked up for 12 years?

   5                 Or a one-year return of 12 percent -- 10

   6    percent, 12 percent, your money comes back in one year -

   7    - check (inaudible).

   8                 Five hundred grand or more -- which we have a

   9    zillion of you here that have that -- you start out at

  10    50, you start out at 100, you start out at 150 -- but

  11    everybody puts more once they see that this works.

  12                 The contrast between this and Life Settlements

  13    (inaudible).        Life Settlements is backed by death.   But

  14    you need to be patient for Life Settlements.

  15                 This -- two months into this, you're like,

  16    okay, I like this.        Check every month (inaudible) ever

  17    month.     Right?     (Inaudible) guys all see it.

  18                 I don't need -- I don't -- I mean, I'm

  19    working.     I don't need it.     I have a very large amount

  20    of money in this.        I never get sick of seeing the money

  21    coming in.

  22                 It's like, my dad -- the best endorsement is

  23    my father is a retired police officer, 78-year-old guy

  24    in Naples, Florida.        Half his net worth is in this, and

  25    this pays his bills every month.



                   [6/16/2020]    Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 52 of 83


                                                                          49

   1              He takes my mom out to dinner, like, X amount

   2    of (inaudible) he knows how many rounds of golf he can

   3    play because of the check he receives from this.

   4              I'm not letting my dad expose to anything

   5    that's going put him in too much risk, okay, so it's the

   6    best referral I can give you.

   7              Perry -- where's Perry -- come on, Perry.

   8    Perry (inaudible)

   9              PERRY:    He calls me up here because he's on

  10    fire tonight.

  11              This is like Dean Martin and Jerry Lewis.       But

  12    the real purpose of me being present with this gentleman

  13    is first and foremost to thank all of my friends, and

  14    there are many in here looking back three years ago that

  15    entrusted hard-earned money with confidence and now

  16    loyalty to this man and ultimately myself and my

  17    esteemed partners who you will meet shortly.

  18              Show of hands in this room for the benefit of

  19    the newcomers, who has seen the movie ttThe Patriottt?

  20    It's on TBS like, every week.

  21               For the newcomers because everyone here that's

  22    known this guy for more than five minutes can attest,

  23    that you're in company this evening, folks, with the

  24    true Patriot within the financial industry.

  25              The movie evolves around Mel Gibson who leads



                [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 53 of 83


                                                                          so
   1    the colonies in what is perceived to be unconventional

   2    warfare against the British.     We didn't do things that

   3    were proper or in a manual or were taught in military

   4    schools in Great Britain.

   5              He resorted to intuition, passion, fear, and

   6    all of the above.     That's who you're dealing with,

   7    folks.

   8              He's fighting every day to bring you

   9    provocative ideas that you're not going to get anywhere

  10    else.

  11              And rather than me saying it, for those that

  12    have been in the room and have dealt with this gentleman

  13    for five years, am I saying the truth?

  14              MALE PARTICIPANT:     Yes.

  15              PERRY:     All right a little louder.   Come on.

  16    Three years ago, you folks       under his leadership in

  17    talking with my partner on that golf course -- gave me

  18    an opportunity to meet with all of you in a room.

  19              And going back to that movie, if you've

  20    watched it, the -- the best line in the movie that Mel

  21    Gibson instructs his child -- his young boy -- is to aim

  22    small, miss small.

  23              Remember that line?     Very appropriate for

  24    life.

  25              It's most appropriate for the newcomers as you



                 [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 54 of 83


                                                                           51

   1    proceed to meet with Dean and his staff in the ensuing

   2    weeks before the holiday.

   3              They'll take you through our model.     And there

   4    is, in fairness, a few moving parts.

   5              Focus on one or two.    Aim small, miss small.

   6    And the net of the whole sale then and now -- the 10 to

   7    14 percent is very enticing, but it's only enticing if

   8    you leave the meeting with him, his staff, or perhaps

   9    myself, and you're convinced that our company does a

  10    proficient job of taking your money and availing it to

  11    small businesses that we foster growth to.

  12              Make sense?     Because if we're not doing a

  13    proper job of selecting the right businesses through the

  14    best underwriting in the industry       and this is what I

  15    welcome you to visit our office down in Fall City --

  16    many of you have been there.

  17               We'll take you through and show you the

  18    rigorous operational standards that have evolved six

  19    years, almost seven in the making, and continue to be

  20    imposed today, more vigilantly than any time in the

  21    history of the company.

  22               Our industry averages about 18.5 percent

  23    default, meaning the money that is given to a small

  24    business practitioner -- and they make a commitment to

  25    pay it back, 18.5 times on average, they don't live up



                 [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 55 of 83


                                                                          52

   1    to their commitment.

   2              If enough of them don't meet the daily

   3    commitment, at some point, that could impede our ability

   4    to pay Dean's fund to ultimately pay you.

   5              You're going to hear from the president of our

   6    company in a few moments, the gentleman that does the

   7    best job in multi-faceted businesses of exuding

   8    operational excellence.

   9              Seven years in the making, folks.    And the

  10    reason why man of you continue upon the expiration of

  11    your notes with Dean to have -- our default rate is less

  12    than 1 percent.   It was actually higher when I met many

  13    of you three years ago.

  14              So things are only getting better.    Focus on

  15    that because that's most important to you.

  16              I'm breaking it down to the simplest common

  17    denominator.   There are many attributes of why you

  18    should invest with our company.   But aim small, miss

  19    small.

  20              And most importantly, on behalf of our company

  21    and a partner that I'm proud to work with each and every

  22    day who has done a great job as a true patriot and a

  23    happy Thanksgiving.

  24              And we couldn't have accomplished growth that

  25    started three years ago in 32 million with you, with



                 [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 56 of 83


                                                                           53

   1    your support, we're going to cross 450 million this

   2    year.

   3               (End of video.)

   4                             * * * * *
   5

   6

   7


   8

   9


  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 57 of 83


                                                                             54

   1    Video File:     MOVI0012.mp4

   2              PERRY:     We owe it to you.     Thank you all.

   3    Thanks again.

   4              MR. VAGNOZZI:        So again, I want to -- I want

   5    to make another point.     Perry, of all these individuals,

   6    as much as we love working with them, like, you can't

   7    have them marching into your office.        That's the benefit

   8    of the fund.

   9              PERRY:     Absolutely.

  10              MR. VAGNOZZI:        Again, we -- we write checks to

  11    them every two weeks for 3 to 10 million.         So it's

  12    easier -- see the benefit to them?        The benefit is this

  13    is a -- they don't have the -- in fact, the office to

  14    support so many investment (inaudible)       -- but for them,

  15    they just deal with us.        We deal with it.   It's that

  16    simple, okay.

  17               I want to introduce Joe LaForte.        Come on up,

  18    Joe.   I've known Joe -- again, because Joe has been             I

  19    met him on the golf course, I referenced a few minutes

  20    ago.

  21               I cannot tell you that -- you want to go down

  22    to their offices, they're not in some skyscraper in

  23    downtown Philly.

  24               They are in a very modest office on Third

  25    Street -- Third and Market.        How many employees



                [6/16/2020) Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 58 of 83


                                                                          55

   1    downtown?

   2                MR. LAFORTE:    Seventy-five.

   3                MR. VAGNOZZI:     Seventy-five.   You want to go

   4    down at eight o'clock at night, or 8:00 in the morning,

   5    they are working their butt off, right?

   6                This is the hardest working        I'm not just

   7    saying this because here's here.        I'm trying to grow my

   8    business the way he grows his business          greatest

   9    compliment I can give him.

  10                Your money -- if whatever you measure with

  11    work ethic, him and his staff have the hardest work

  12    ethic that I've ever seen come (inaudible).

  13                MR. LAFORTE:    So as you can imagine, it's

  14    probably going to be hard for me to match Perry's

  15    opening speech.    But -- or Dean's for that matter, but

  16    I'll try to do -- I'll try to be brief and let you guys

  17    go.

  18                I'm really moved by --

  19                (End of video.)

  20                                * * * * *
  21

  22

  23

  24

  25



                [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 59 of 83


                                                                          56

   1    Video File:   MOVI0013.mp4

   2              MR. LAFORTE:       realize that each and every

   3    one of you have a big chunk of money in our company.

   4    And that really drives us.

   5              So every day when we go in the office, we

   6    understand that there's real lives behind these

   7    investments, including our own.

   8              As far as the company goes, that's been our

   9    corporate culture since day one.    We really feel

  10    strongly about the fact that people are trusting us.

  11    You're putting your trust in our company.    And that's

  12    meant a lot to me since day one.

  13              When I met Dean on the golf course, he

  14    again, about the 35 percent -- you know, we made sure

  15    that we had a controlled growth.    And people know we had

  16    such success over the years, it's been -- it's been a

  17    big grind to make sure that your capital is safe.

  18              We've put things in place which I'll show you

  19    again today that has helped us outdo the competition

  20    from some of the people that Dean (inaudible) PayPal and

  21    OnDeck and some of those other guys.

  22              And you guys have allowed us the ability

  23     (inaudible) to be better than that, meaning that a lot

  24    of those companies don't truly understand small

  25    businesses.



                [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 60 of 83


                                                                          57

   1                They're algorithmic lenders who have no feel

   2    the same way I'm sitting here talking to you guys, or

   3    Dean has spoken to you guys, or Perry has spoken to you

   4    guys in the offices.     They don't have a strong feel for

   5    the small business in America.

   6                And I think they're failing in the sense that

   7    they're not customizing transactions for their clients.

   8                Our success has been being able to innovate

   9    and create products without covenants and restrictions

  10    on our capital.     And you guys have helped us do that.

  11                Most institutions -- as Dean pointed out -- we

  12    have good institutions to get capital.     We could have

  13    done it.    We could have done it several times.    We could

  14    do it tomorrow.

  15                We choose not to.   We choose to work with you

  16    because you understand the fact that we can do what we

  17    need to do, and Dean could come to us, and we could talk

  18    about corporate policy in a way that's outside the scope

  19    of what Dean talks about -- outside of Wall Street,

  20    outside of different types of investments.

  21                All right, most companies have a box.    We

  22    don't have a box.     If we see something we like, we're

  23    going to get involved in it.

  24                 If we like (inaudible) and credit programs,

  25    we're going to get involved in it.     If we like



                   [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 61 of 83


                                                                          58

   1    consolidation programs, we're going to do it.

   2                If we don't buy trucking, or we don't like

   3    certain issues, we're going to stay away from it.            So

   4    we're constantly moving and shaping to help grow the

   5    profits.

   6                And just to brag a little about the company,

   7    we're probably the most profitable cash advance company

   8    in the United States -- or maybe the world for that

   9    matter, pound for pound.

  10                OnDeck Capital -- if you guys looked at their

  11    last quarter, they're $8.7 million in revenue.         Our

  12    revenue last quarter was over $50 million.         That's

  13    pretty good.

  14                MR. VAGNOZZI:     Hello.

  15                MR. LAFORTE:     And again, I'm real thankful to

  16    you guys to allow me to work for you.       I work for you

  17    guys.     Every day when I go to work at my company, the

  18    people that work for me, we work for you because you've

  19    given us the opportunity to be nimble            to change and

  20    transcend the business to where it is now, our business.

  21                And I welcome all of you to come to the

  22    office.     I know Dean has mentioned (inaudible).

  23                 MR. VAGNOZZI:    Open invitation.    Any of you

  24    can come down.     For those, again, who have not invested

  25    yet, I have like -- I have more parking tickets from



                   [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 62 of 83


                                                                          59

   1    Philadelphia from outside of (inaudible) offices.        I

   2    can't figure out the parking signs.      You know, which

   3    the arrow is pointing.

   4                But the old city of Philadelphia is simple to

   5    get to -- right down by the Liberty Bell.      And it's not

   6    a fancy office, but they are just grinding down there.

   7                And my money -- my money I want to put it on

   8    the backs of riders and guys and gals who get up in the

   9    morning and go to work.

  10                And they are there -- every time I go there,

  11    I'm like, Joe, do you let them go home (inaudible)?

  12                MR. LAFORTE:    Yeah.   Well, they're well

  13    incentivized, and they know you're here, okay?       I preach

  14    that to them all the time the fact that you guys are our

  15    clients.    I work for you.

  16                My job to our merchants, of course, is to put

  17    together strong deals for them so that they pay, right?

  18     So how do you -- how do you know what a merchant is

  19    going to need or want unless you have a hands-on

  20    approach to the advance?

  21                Elon Musk and      you know, all the rest of

  22    these guys, they're not on the phone with these guys.

  23    I'm on -- I'm on the phone with these guys all day.

  24                And we're able to scale the business in that

  25    respect.    So I'm really proud of the stuff that you've



                   [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 63 of 83


                                                                           60

   1    done, and I'm moved by you guys and how many people are

   2    here today and how many guys have trusted in us.

   3                And, you know, I can only give you my word

   4    that I'll be in there every day thinking about each and

   5    every one of you guys and the commitment that you've

   6    made to my company.    And I can't thank you guys enough

   7    for that (inaudible)

   8                Yeah, Joe -- Joe, our CFO, is going to come up

   9    and talk a little bit about broad numbers and so I can

  10    give you guys a little bit of the calendar where we're

  11    at now.

  12                So I started the company eight years ago with

  13    $500,000 of my own capital.     I wanted to see if it was -

  14    - what it was like,    (inaudible)   I wanted to see, you

  15    know, how the business would shake out and then started

  16    it up with $500,000.    And here we are $434 million in

  17    account receivable right now (inaudible) $603 million.

  18                Obviously, people -- Dean explained

  19     (inaudible) as you know, people pay back on a daily

  20    basis.    And we're able to re-put that capital out to the

  21    street, which makes our number (inaudible) $603 million.

  22                Dealing count is about 3,500 clients right

  23    now.     So think about 3,500 clients -- managing 3,500

  24    clients on a daily basis.

  25                That's why (inaudible) by the way.     2019,



                  [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 64 of 83


                                                                            61

   1    average term (inaudible)    -- if we gave somebody $10,000,

   2    they got to pay us back $13,300 over 111 business days.

   3              MR. VAGNOZZI:     I want to put that in

   4    perspective, right?     So would you bring everybody          who

   5    watches "Shark Tank"?     Everybody -- it's addictive,

   6    right?

   7              Think about this.        You know how many people

   8    want to get on "Shark Tank"?        Everybody wants to get on

   9    "Shark Tank".   Everybody wants to get their business,

  10    have Kevin O'Leary invest in their business.

  11              And they're waiting in line to give up 50

  12    percent of their company to Kevin O'Leary so he gives

  13    them a (inaudible).

  14              These guys are charging high interest rate,

  15    but in 90 days, they're out.        What would you rather do?

  16     Give up 50 percent of your company?        They're going to

  17    give them -- they're going to give them money.        They're

  18    going to give it quickly.     They're not just handing it

  19    over to them.   They've got obviously underwriters.

  20              You looking in that -- you're looking in that

  21    perspective, it's a deal opener.

  22              MR. LAFORTE:     Yeah,    just to add to what Dean is

  23    saying (inaudible) we're purchasing future receivables

  24    at a discounted price.     So if somebody had a    (inaudible)

  25    receivables that they were waiting, to Dean's point



                 [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 65 of 83


                                                                          62

   1    earlier, 45 business days, they want to sell some of

   2    those -- those receivables to get liquid to do other

   3    deals, so it's losses.

   4               Opportunity (inaudible) to them, which will

   5    supersede the amount of money that we make, and building

   6    a   (inaudible) partnership with a company like ours is

   7    much better than giving away the stock.

   8               The speed in which we could produce the

   9    capital has been key.    Dean mentioned 24 hours, and we

  10    got that down to about six hours.     We could fund the

  11    deal with about five,    six hours (inaudible) sure, sure,

  12    some of these small business owners I've seen, it might

  13    take months.

  14               That's really our (inaudible) Joe Cole is the

  15    CFO of accounting.

  16               MR. COLE:    Hey, guys.   I've seen a few of you

  17    in the office, and always fun to see you again.

  18                I'm here to talk about the numbers.   And as

  19    Joe iterated, this is built on the backbone of your

  20    investments with our company.

  21               Our success story rides on the fact that you

  22    guys put in capital to our business, and we've been able

  23    to leverage that and grow it the way we have.

  24                So what we have here is just the last 12-month

  25    look-back from Q4 2018, to the last completed quarter Q3



                 [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 66 of 83


                                                                          63

   1    2019.

   2                 If you look, the main thing to demonstrate on

   3    is the consistency you grow with our (inaudible).        We

   4    started with about $300 million at the beginning of Q4

   5    last year.    We're at 417 -- today we're at 434.      Our

   6    year-end projection (inaudible) we're going to be about

   7    $450 million in assets with the consistency of our

   8    business.

   9                 Our revenue (inaudible) we're projecting $170

  10    million of gross revenue this year, and that's a big,

  11    big increase.

  12                 When we started first started the team, we

  13    were about a third of that, and again this is on the

  14    backbone of your investments with our company.

  15                 We're continuing to grow the health of the

  16    business is increasing.     We're able to fund more deals.

  17                 I want to talk about our audit.   We're

  18    obviously getting more mature.     We're having our

  19    financial auditors (inaudible) now we're in 2018

  20    financials in Ql.

  21                 I know a lot of you guys want to see some

  22    numbers on this business.     Obviously, we have a third-

  23    party accounting firm validate the results.

  24    Subsequently, they will get into 2019 right after them,

  25    so we'll feel very strong about our position and our



                [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 67 of 83


                                                                          64

   1    financial health in the business.

   2              But for those that need to see that, that's

   3    what we'll have on the menu beginning of the year.        And

   4    this is just -- you know, the (inaudible) from 2016.

   5    This paints a wider picture.

   6              And again, the beginning of our relationship

   7    around 2016, which is $100 million company (inaudible)

   8    in Philadelphia.   We needed to leverage capital.    We

   9    needed to get creditors in here, start putting money in

  10    the business, so we can take it out, have it run on the

  11    engine that Joe has built with his origination platform

  12    and continue to have more deals to our portfolio.

  13    That's really our secret sauce.

  14              And to segue into it, we are looking into that

  15    same secret sauce into a new transaction.   We have an

  16    application out for a purchase of a bank in Dallas.

  17              We're looking to take that sort of hard work

  18    origination methodology and then use it into a

  19    traditional banking model.

  20              Now this isn't MCA -- this is stuff that --

  21    you know, what you'd wait normally two or three months

  22    for the bank, we're looking to start doing that in a

  23    matter of weeks.

  24              We think we can cut down the process for

  25    traditional SBA deals, commercial loans, business credit



                [6/16/2020]   Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 68 of 83


                                                                            65

   1    cards, all those traditional finance products that we're

   2    looking to increase that -- the amount (inaudible) in a

   3    short period of time.

   4                 So our methodology, we're looking to carry

   5    over to a $100 million bank in Dallas.         This is a really

   6    tiny baby bank that's only has

   7                 MR. LAFORTE:     It's not new.    It's been around

   8    since '95.

   9                 MR. COLE:   It's been around.     And the reason

  10    we decided to buy this bank is we only have a 10 percent

  11       or a 10 basis point (inaudible)       .1.    So we feel that

  12    this bank was the perfect price for us.          It's only $28

  13    million to purchase.        But we can leverage and we can

  14    grow this over the next three years to a greater amount.

  15     So the big opportunity here is -- and we'll talk about

  16    what I mean by two and a half points (inaudible) return

  17    over 36 months.

  18                 Right now the bank is only producing $1.2

  19    million a year.     Leverage that times 15, and you're

  20    talking about an $18 million bank.

  21                 Based on our very conservative proforma that

  22    we submitted to regulators in purchasing this bank,

  23    we're looking to generate a net income of --         (inaudible)

  24    income of $4 million in three years.

  25                 So if you multiply that times four, we're



                [6/16/2020] Live - tapes - 20200616 - Session-9-Update- 1
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 69 of 83


                                                                            66

   1    looking at a $16 million valuation.    That's a very

   2    conservative -- that's I think what we would do minimum.

   3              I think realistically we're going to be

   4    shooting, you know, $5 million, $6 million annually out

   5    at that point in time.    So the opportunity that we're

   6    working with Dean on this, this is the third thing we're

   7    talking about today.

   8              It's an opportunity to invest over a three-

   9    year period to lock in your capital, and have a healthy

  10    rate of return available after that 36 period.

  11              That's at least going to give the reaction

  12    we think that's (inaudible) for this investment.       And by

  13    the time we're done building out the infrastructure,

  14    getting to the same high standards that we do for our

  15    MCA business in Philadelphia, we'll be able to grow this

  16    into a much more mature bank.

  17              MR. VAGNOZZI:    Joe, talk about the -- so --

  18    talk about the -- the synergy.    I want to make sure

  19    everybody hears clearly the opportunity.

  20              The merchant cash -- CBSG has 4,000 merchants

  21       give or take, right?    They got 4,000 merchants that

  22    are all need bank (inaudible), right?    That's the

  23    talk about the synergy between buying into a nationally

  24    chartered bank, right, then how you can basically cross

  25    pollinate your 4,000 merchants that you guys have



                [6/16/2020] Live - tapes - 20200616 - Session-9-Update- 1
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 70 of 83


                                                                            67

   1    massive profits with, to be able to introduce them to

   2    bank products and take this bank with, what, 2, 3, 4

   3    percent margins -- you got 4,000 merchants that are

   4    paying 35 percent on their money.

   5              MR. COLE:     And it's not just the merchants.        I

   6    mean, internally, we're getting another -- over $500,000

   7    a year in banking.     We'd rather pay that to ourselves

   8    than TD Bank, right?

   9              So we're working with our bank partnership.

  10    There's a lot of synergies that's going to work with our

  11    current business.     All the (inaudible) we use.   All the

  12    ACUs processing fees.     You know, all these -- the

  13    capital that's sitting in the bank, we'll be able to

  14    leverage that at a 20X leverage because there's just

  15    money that's sitting in the bank.

  16               We'll be able to send that out to commercial

  17    lending deals.   So along with getting our guys into

  18    different products and also being able to do their

  19    banking, this is going to present a really strong growth

  20    opportunity for this bank in Dallas.

  21               And to talk more about the (inaudible)      I want

  22    to -- you know, obviously, introduce our other partner,

  23    Bill Bromley.    He's been with us for a few years.     We

  24    have (inaudible) portfolio.

  25               And I'll let Bill speak for himself, but he is



                 [6/16/2020) Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 71 of 83


                                                                           68

   1    the banker and the chairman for this bank in Dallas.

   2              MR. BROMLEY:   Thanks, Joe.    Thanks a lot.   So,

   3    yeah, I'm a local banker.    I grew up here in Paoli.    I

   4    want to school here, went to graduate school downtown.

   5              But I've been a banker for 30 years.     I've run

   6    banks for 30 years, and I started a bank back in --

   7    about 1990, called Firth Sterling and pulled up five

   8    times (inaudible) for Bank of America.

   9               (End of video.)

  10                             * * * * *
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 72 of 83


                                                                          69

   1    Video File:    MOVI0014.mp4

   2                MR. BROMLEY:   And we bought another bank

   3    called Equal National.     It was in trouble.   We fixed it,

   4    and it was sold in 2014.

   5                If you were to say to me, well, let's get

   6    another bank, let's do it again, I would never, ever do

   7    it.

   8                Until I met these guys, and that's what's

   9    really important about this.      Small banks struggle, and

  10    they're going to continue to struggle when they're going

  11    up against the JPMorganChases in New York, Goldman Sachs

  12    or whatever.

  13                But they don't do -- and you just heard this

  14    story about how this merchant cash advance company has

  15    been built, they don't do it the way these guys do it.

  16                I've been      I've done this.   I know the

  17    regulators well.    I know the banking side.    We have

  18    acquired, and we've at least signed an agreement.         We

  19    have put it in with the regulators.      We expect that

  20    we'll probably have approval of the transaction by

  21    December.

  22                But the most important thing is that we

  23    together -- as a partnership -- are taking the same

  24    concepts that you have lived with, as you've invested

  25    with these guys, watched the profits grow dramatically.



                [6/16/2020]     Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 73 of 83


                                                                          70

   1     And we're going to apply it to a bank.

   2                This is a national bank.   It's got all the

   3    right stuff.    I can, you know, vouch for that.     So when

   4    they talk about, you know, increasing the profits of the

   5    bank, this is totally different than your monthly check

   6    that you -- that you like to get, and I'd like to get

   7    too because I'm from the same deal with these guys.

   8                This is about the appreciation of your

   9    investment.    So we talk about the bank making $.12

  10    million -- it's a relative modest return.     In banking,

  11    it's pretty good.

  12                The bank is clean.   It doesn't have any

  13    problems.     It doesn't have any delinquencies, et cetera.

  14     But our ability to move that from 1.2 million to 2

  15    million to 3 million to 4 million means that we're

  16    talking about a bank that today might be valued at

  17    roughly $18 million and turning it into something that

  18    will probably in a short period of       I think we're

  19    talking here, three years -- might be worth somewhere

  20    between $70 million and $80 million.

  21                We're all in it for the long haul.     We talked

  22    of how Dean and his funds come in.     Have you guys have a

  23    chance to come in with us.

  24                But we see this is as a long-term play that

  25    could multiply many, many more times than the 2, 3, 4



                [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 74 of 83


                                                                            71

   1    we're talking about.        That's it in a nutshell.

   2                 Yeah.

   3                 FEMALE PARTICIPANT:     (Inaudible.)

   4                 MR. VAGNOZZI:     Great question.    So she's

   5    asking -- how about this -- you guys are closing on the

   6    bank when?

   7                 MR. BROMLEY:     We'll probably have to close

   8    before the end of December.

   9                 MR. VAGNOZZI:     We had a private placement.     We

  10    have a fund all ready to go.        And I'm not going to --

  11    I'm not going to get into the granular details right

  12    now.

  13                 The point is your money will come full fund,

  14    okay?   We're not going to write individuals -- they

  15    can't have 87 individual investors.        You're going to

  16    come into a fund.      The fund will write one check for

  17    these guys.

  18                 So you need to -- you're looking to close the

  19    bank when?

  20                 MR. BROMLEY:     By December 31st.

  21                 MR. VAGNOZZI:     Yeah, so we are      so everybody

  22    is going to get a form here in a minute.          And on the

  23    form is a bank question.

  24                 And again, you'll see here (inaudible) a few

  25    weeks ago.     Okay?   There was about 25, 30 -- like, just



                 [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 75 of 83


                                                                          72

   1    about everybody there.      She was like, you know, the

   2    feedback was fantastic.

   3                These guys       listen -- they're in a big group

   4    of people -- there's a big group of people.       They're

   5    being very conservative (inaudible) the opportunity at

   6    the margins that they can take into this bank are -- the

   7    opportunity is tremendous (inaudible).

   8                Listen, I'm in this because of the work ethic

   9    of these guys.       I want to just ride their coattails,

  10    okay?

  11                So the fund -- if you have interest in this

  12    bank,    (inaudible) we think the minimum is going to be

  13    100 grand, okay?       You need to be able to forget this

  14    money for three years.       They're going to have auditing

  15    statements.    It's required -- by the way -- by the way,

  16    how squeaky clean do you have to be to buy a bank?

  17                Right?     Just from -- just from you as a

  18    merchant past investor, doesn't that feel good that

  19    they're going to be acquiring National Charter Bank?

  20    Right?    For the skeptics.

  21                So my point is this is -- we have a

  22     (inaudible) company that's been around, that's -- money

  23    is falling out of their pocket as far as progress, which

  24    is good for you.       It's going to acquire this bank, and

  25    they're going to take the margins through the roof.



                  [6/16/2020] Live_tapes_20200616_Session_9_Update_l
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 76 of 83


                                                                          73

   1                 If you want to be a part of this, you need to

   2    check the box, let us know, and we were        we are going

   3    to get to you like, immediately because we will have

   4    multiple meetings over the next couple weeks to get you

   5    in, to start -- to answer all your questions and to get

   6    money transferred.

   7                 For the rest of you, again, not interested,

   8    that's fine.     But for those of you who have been with us

   9    for a few years, know this investment works, this is not

  10    the one you think about forever.       If you -- come in and

  11    answer all your questions --

  12                 MALE PARTICIPANT:    Let me interrupt -- let me

  13    interrupt.     One second.

  14                 MR. VAGNOZZI:   Yeah.

  15                 MR. BROMLEY:    You're sitting here saying to

  16    yourself why us.     Frankly, three months ago, I have

  17    plenty of connectivity on the Main Line.       Bank deals are

  18    the hardest to get involved with politically from an

  19    investment perspective.

  20                 Joe LaForte came to me before I was calling

  21    people from the Haverford School (inaudible) and said,

  22    uh-huh, we're going to start with the people that gave

  23    us the fuel to grow the companies.

  24                 That's why you're getting an opportunity and

  25    I'm getting an opportunity.       So please understand



                [6/16/2020] Live_tapes_20200616_Session_9_Update_l
•   Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 77 of 83


                                                                              74

       1    there's a common theme here.

       2                We appreciate you.   That's why time is of the

       3    essence.    And that is why (inaudible)   --

       4                MR. VAGNOZZI:   Yeah, so (inaudible)    -- and the

       5    reason why we're so -- we really have the idea is that

       6    we needed to get involved in the bank -- I mean, if you

       7    go to any big city, look on top of the buildings, what

       8    do you see?     Banks.

       9                Go to all these meetings -- who do you see?

      10    Banks.     The multiples on these banks are 15 to 20 times.

      11     I know we can make bigger profits in this bank that was

      12    built in 1938 that has an antiquated computer system,

      13    and a bunch of people that go home at two o'clock in the

      14    afternoon every night.      It's a perfect fit for us.

      15                 So the second -- the second thing is the

      16    opportunity -- like Perry said -- is for you guys

      17    because of the fact that we can only do 30 percent

      18    actually 25, right?

      19                 We're in for 25 percent of the bank.     Okay, so

      20    we're not -- the only reason why we're not taking all of

      21    the bank is obviously to be frank -- I don't know

      22     (inaudible).    I don't (inaudible) because it's going to

      23    be that profitable.

      24                 But this is an incredible opportunity.      By the

      25    rules and standards, we can only -- after 2008, after



                       [6/16/2020] Live_tapes_20200616_Session_9_Update_l
• Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 78 of 83


                                                                             75

      1    the crisis, they want to make sure that they have a pool

      2    of people involved in the bank.

      3                So we only -- we're only allowed to be 25

      4    percent.    So to Perry's point, we came to you to give

      5    you the opportunity.

      6                They have access to the money (inaudible).       We

      7    don't have all day.

      8                MALE PARTICIPANT:     (Inaudible) the two

      9    businesses --

     10                MR. VAGNOZZI:   No.

     11                MR. BROMLEY:    No, the two businesses will

     12    remain totally separate.      They're regulated differently.

     13                MALE PARTICIPANT:     I ask (inaudible) so we can

     14    get back (inaudible) in part of the fund or individual

     15    shares?

     16                MR. VAGNOZZI:    No, again, you're going to

     17    invest in a fund.

     18                MR. BROMLEY:    You'll invest in a fund, but the

     19    fund will own the shares.       And the benefit of that is --

     20                MALE PARTICIPANT:     (Inaudible.)

     21                MR. VAGNOZZI:    Oh, great question.    Great

     22    question.    Hold up.   Let's go back to the Life

     23    Settlements.    Everybody is in a fund.     So back to the

     24    Life Settlements, if you want to get out -- if anybody

     25    wants to get out of Life Settlements, who would want to



                      [6/16/2020] Live_tapes_20200616_Session_9_Update_l
• Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 79 of 83

                                                                             76

     1    buy somebody out two years into a Life Settlement?      The

      2    guy is two years to death.

      3              My point is these guys are going to have a

     4     liquidation event

      5              (End of video.)

      6                            * * * * *
      7


      8


      9

    10

    11

     12

    13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25



                   [6/16/2020] Live_tapes_20200616_Session_9_Update_l
•   Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 80 of 83



                                                                                    77
                                                                           *

                  1                      TRANSCRIBER'S CERTIFICATE

                  2

                  3     I, Michael McCormick,   hereby certify that the foregoing

                  4     transcripc is a complete, true and accurate
                  c;
                  J     transcriptio~ of all matters contained en the recorded

                  6     United Fidelis Group video files showing the November

                  7     21,   2019 Solicitation Event.

                  8

                  9
             1 n
             -Lu                                               6-22-2020

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24
             ,,., c;_
             /,   ,_,




'
    Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 81 of 83
•




           Reehl Investigations L.L.C
                         P.O. Box 1004 fv1arlton, NI D8Cl'-i3 (609) 744-6102
                         ed@reehlinvestigationsa ndsecurity .com
                         www. reehl investigationsa ndsecurity .com

                                                                        Februarv 7, 2020




                Shane Hesk n
                White& vv'iliia n,s
                1550 l\1arket Street




                         On No\.·ember      2019 tro,n 5 3GPM-9:3QPr1;1 !nvestigotor Ed Horner o1 Reehi
        lnvest1garions attended a sem1nar for "A E,,:.trer ~1nanc1c>i i:·lcin··. The serninar contained
        inforrnat1on on.

        ''Merchant Cash Advance'

        ''Commercial Rea! Estate''

        "Litigc'lt1on F,1r.ding'

        "Life Settlerr1erits"

                 The device used for 1eccndi11g thEc event wa~ a' Ar1v:.,1...n AS820 Night Vision Camera"
        designed to look like the lcitest kev fcb. 1rie device was given to "White&Williams" fer sound
        and video and returr:ed to ,nvest;gator.




                                                                                                            EXHIBIT
                                                                                                              B
                                                                                                                                           ...
                     Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 82 of 83
                                                                                                                                                 •

                            A BETTER

         ~·"
           ~
                       FINANCIAL PLAN
                               Increased Returns • Decreased Risk




                                                                    • Interest paid monthly                   100k -   25Ok -
  MERCHANT CASH ADVANCE                                             • Principal returned in 1, 2 or 3 years    250k    50Ok        SOOk+

Z Utt#Jt!JLM
          '
             ' " ".t.MJJ,&Ak,,@441¢$,.,.                            • 2% default rate
                                                                                                               10%      12%        14%
                                                                    • Over $100M raised in the past year


                                                             • 14.8% expected IRR, 8% annual preferred return
  COMMERCIAL REAL ESTATE                                     • Interest paid quarterly
tJUt CJ1Q!IQ1K itU!Jik d&aj!A#AAJ                            • Estimated sale - 5-7 years
                                                             • 25% equity stake in the property value/profits


                                                     • Interest paid quarterly
   LITIGATION FUNDING                                • "Recession proof"
¼{ JJ#..¢#Ji44,JM ;m . J,Ji&Qi\.4                    • 96% case win rate
                                                     • Term flexibility


                                             • 11-14% annual compounded return
   LIFE SETTLEMENTS                          • 3-6 year term
                                                                                                                         EXHIBIT
                                             • "Recession proof"
                                             • Our safest, highest yielding investment
                                                                                                                           C
Case 9:20-cv-81205-RAR Document 41-7 Entered on FLSD Docket 07/28/2020 Page 83 of 83




                                                A BETTER
                                             FINANCIAL PLAN

            Name:    /b-J ~
            Guest Name(s):
                               "'
                               _.,
           Cell Phone:      @-{Ji-~)-1-Ufl--5-/d,f>
                                               ___________
            Email:     Qlw,ff--fr>: titet. btl Ark
            ABFP Advisor:
                            ---------------------
     Circle investments you currently own:
            _ _ _ _ Merchant Cash Advance

            _ _ _ _ Litigation Funding

            _ _ _ _ Life Settlements

            _ _ _ _ Real Estate

     Circle investments you want to own or add more($ Minimum):
            _ _ _ _ Merchant Cash Advance ($100k):             Amount:$ _ _ _ _ __


            _ _ _ _ Litigation Funding ($S0k):                 Amount:$ _ _ _ _ __

            _ _ _ _ Life Settlements ($150k):                  Amount:$ _ _ _ _ __


            _ _ _ _ Real Estate ($50k):                        Amount:$ _ _ _ _ __


            _ _ _ _ CBSG's BANK ($100k):                       Amount:$ _ _ _ _ __


     Schedule your appointment at our office! Specify a date, time, and office location:
            Date: _ _ _ _ _ _ __                        Time: _ _ _ _ _ _ __

            King of Prussia, PA: _ _ __                 Marlton, NJ: _ _ _ _ __

     Sign up to schedule a visit to the KYW office In Phil•✓ to record a Radio Commercial with Deanl
            YES:___                              NO:

     Notes / Questions / Comments:
